

114 SRES 301 IS: Calling on the Council for the Accreditation of Educator Preparation to modify the accreditation standards of the Council to prevent the standards from negatively impacting Alaska Native and Native American teacher candidates.
U.S. Senate
2015-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 301IN THE SENATE OF THE UNITED STATESOctober 30, 2015Ms. Murkowski (for herself, Mr. Sullivan, and Mr. Schatz) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONCalling on the Council for the Accreditation of Educator Preparation to modify the accreditation
			 standards of the Council to prevent the standards from negatively
			 impacting Alaska Native and Native American teacher candidates.
	
 Whereas Alaska Natives and Native Americans are underrepresented in the profession of teaching; Whereas Alaska Native and Native American students benefit academically from the cultural perspectives of Alaska Native and Native American teachers;
 Whereas Alaska Native and Native American teachers often serve as positive role models for Alaska Native and Native American students;
 Whereas increasing the number of Alaska Native and Native American teachers working in native communities empowers tribes, benefits native youth, and strengthens tribal self-sufficiency;
 Whereas the Council for the Accreditation of Educator Preparation (referred to in this preamble as the Council) is the sole accrediting body for educator preparation programs at institutions of higher education in the United States;
 Whereas the Council approved new accreditation standards in 2013 and plans for the standards to be fully implemented by 2020;
 Whereas the 2013 accreditation standards of the Council require that institutions of higher education, when accepting candidates to their schools of education, ensure that the group average performance on assessments such as the ACT and SAT is—
 (1)in the top 50 percent from 2016–2017; (2)in the top 40 percent of the distribution from 2018–2019; and
 (3)in the top 33 percent of the distribution by 2020; Whereas because of social, academic, and economic barriers, the average ACT and SAT scores of Alaska Natives and Native Americans are disproportionately lower than other categories of students;
 Whereas Alaska Native and Native American students have disproportionately inadequate access to exam preparation opportunities and 21st century technology and are less likely to take the ACT or SAT than other categories of students;
 Whereas no definitive research or data has shown that performance on the ACT or SAT is an effective indicator of the likelihood of success of a prospective student in an educator preparation program or as a teacher;
 Whereas the 2013 accreditation standards of the Council— (1)will force institutions of higher education to accept fewer Alaska Native and Native American students into teacher preparation programs in order to retain accreditation;
 (2)will result in fewer Alaska Natives and Native Americans gaining acceptance into those programs; and
 (3)will exacerbate the already low representation of Alaska Natives and Native Americans in the teaching community;
 Whereas the Federal Government has a trust responsibility to support the education of Alaska Natives and Native Americans; and
 Whereas the Council should recognize the negative impact of the standards of the Council on Alaska Native and Native American teacher candidates: Now, therefore, be it
	
 That the Senate calls on the Council for the Accreditation of Educator Preparation—
 (1)to consult with tribes and native organizations; (2)to jointly develop changes to the accreditation standards of the Council to ensure that Alaska Native and Native American teacher candidates will not be negatively impacted by the standards; and
 (3)to adopt changes to the accreditation standards of the Council expeditiously.